Motion GRANTED and Order filed July 19, 2019.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00530-CV
                                  ____________

              IN RE QUANTUM HOSPITALITY, LLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-45760

                                    ORDER

      On July 8, 2019, relator Quantum Hospitality, LLC, filed a petition for writ
of mandamus in this court. Relator asks this court to order the Honorable Donna
Roth, Judge of the 295th District Court, in Harris County, Texas, to set aside her
January 14, 2019, March 8, 2019, May 16, 2019, and April 1, 2019 orders entered
in trial court number 2015-45760, styled Stephen Bouche v. Quantum Hospitality,
LLC.

       Relator also filed a motion for temporary stay of proceedings below. See Tex.
R. App. P. 52.8(b), 52.10. On July 9, 2019, relator asked this court to stay the April
1, 2019 order, reflected in the transcript of the oral hearing on that date, in the trial
court pending a decision on the petition for writ of mandamus.

       It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

       We ORDER the April 1, 2019 order, reflected in the transcript of the oral
hearing on that date, entered in trial court cause number 2015-45760, Stephen
Bouche v. Quantum Hospitality, LLC, STAYED until a final decision by this court
on relator’s petition for writ of mandamus, or until further order of this court.

                                    PER CURIAM


Panel Consists of Justices Christopher, Wise, and Jewell.